Citation Nr: 1443098	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-43 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for fibromyalgia has been received.

2,  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome and degenerative joint disease of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1996.  She is not a Persian Gulf Veteran.  (A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) West 2002); 38 C.F.R. § 3.317(d) (2013)).

This appeal to the Board of Veterans' Appeals (Board) arose from June 2009 and August 2010 rating actions.  

In June 2009, the RO, inter alia, granted service connection for left knee disability and assigned an initial 10 percent rating,, effective March 25, 2009.  The RO also confirmed and continued a 10 percent rating for a right knee disability.  In July 2009, the Veteran filed a Notice of Disagreement (NOD) relating to both issues.  A Statement of the Case (SOC) was issued in September 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010. 

In the August 2010 rating decision, the RO confirmed and continued a prior final denial of service connection for fibromyalgia.  In October 2010, the Veteran filed an NOD.  An SOC was apparently issued in June 2011 (although it cannot be found in either the Veteran's paper or electronic files), and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  

In January 2014, the appellant testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  With the exception of the transcript of the January 2014 Board hearing, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file does not contain any documents.

The Board's decision reopening the service connection claim for fibromyalgia is set forth below.  The service connection claim for fibromyalgia on the merits, as well the higher  rating claims for right and left knee disabilities are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a September 2005 rating decision, the RO denied service connection for fibromyalgia; the Veteran did not appeal that decision. 

3.  The Veteran filed to reopen the service connection claim for fibromyalgia in January 2010. 

4.  Additional evidence associated with the claims file since the September 2005 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for fibromyalgia, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The September 2005 rating decision in which the RO denied service connection for fibromyalgia is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  As pertinent evidence received since the September 2005 denial is new and material, the criteria for reopening the service connection claim for fibromyalgia are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

At the time of the prior denial, and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service connection claim for fibromyalgia was originally denied in a September 2005 rating action.  The RO acknowledged that VA records document a diagnosis of fibromyalgia in July 2005 and referenced a September 2005 VA examination report in which the examiner noted that this diagnosis was made many years after discharge from service in 1996, and opined that the diagnosis was not related to service.  The RO denied the claim, reasoning that no evidence had been presenting showing that fibromyalgia was incurred in or caused by service.  

Although notified of the denial of the claim and of her appellate rights in an October 2005 letter, the Veteran did not initiate an appeal of the September 2005 RO decision.  See 38 C.F.R. § 20.200.  The RO's September 2005 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran requested that VA reopen the previously denied service connection claim for fibromyalgia in January 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the September 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Here, additional evidence has been associated with the claims file since September 2005 that pertains to the fibromyalgia claim.  VA records include a March 2010 entry indicating that medical assessment included fibromyalgia, described as chronic pain with associated inflammation.  

In testimony provided during the January 2014  Board hearing, the Veteran indicated that within 6 months after service, she sought treatment for symptoms of pain, ultimately diagnosed by VA as fibromyalgia more than 5 years later.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for fibromyalgia. 

At the time of the September 2005 rating decision, there was evidence of clinical diagnosis of fibromyalgia; however, there was no evidence linking this diagnosis to military service.  The Veteran's hearing testimony, which is presumed to be credible for the limited purpose of determining whether new and material evidence has been presented, attests to symptomatology arising and being treated shortly after discharge from service (within the first post-service year), which years later was reportedly diagnosed as fibromyalgia, suggestive of continuity of symptomatology since service.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the element of whether there is evidence establishing in-service incurrence or aggravation of the claimed fibromyalgia.  Hence, while not definitive, as explained in the remand below, this evidence raises a reasonable possibility of substantiating the Veteran's service connection claim for fibromyalgia.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for fibromyalgia are met and the claim is granted to this extent.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for fibromyalgia has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal on appeal is warranted. 

As discussed above, the Board is reopening the Veteran's service connection claim for fibromyalgia; however, a review of the record reflects that the AOJ has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board also finds that additional AOJ development of the service connection claim for fibromyalgia on the merits, and the increased rating claims for right and left knee disabilities, is warranted.

The Veteran maintains that symptoms of fibromyalgia arose in and/or shortly after service and were treated during the first post-service year, but that fibromyalgia was not clinically diagnosed until 2005, several years after her discharge from service.  The file contains a VA examination report of September 2005, at which time the examiner noted that a fibromyalgia diagnosis was made many years after the Veteran's discharge from service in 1996 and opined that the diagnosis was not related to service.  However, it does not appear that the Veteran's lay history was considered in conjunction with that examination.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In light of the lay history provided by the Veteran subsequent to the September 2005 VA examination, the Board finds that another VA examination and medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to establish whether a fibromyalgia diagnosis is supported; and if so, to address the related matter of whether it is at least as likely as not that this condition was incurred in or is otherwise etiologically related to service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon, 20 Vet. App. 79. 

Further, the Veteran mentioned receiving treatment for reported symptoms of fibromyalgia during the first post-service year (see hearing transcript p. 8-9), although it is not entirely clear whether the treatment was received through VA or a different source.  On remand, this matter will be addressed and clarified so that all pertinent records may be sought for inclusion in the file.    

In addition, as related to the service connection claim for fibromyalgia, the Board is unable to locate in either the Veteran's paper or electronic files, an SOC apparently issued in June 2011.  On remand, it will be requested that the SOC be located and associated with the Veteran's paper and/or electronic file(s).

With respect to the higher rating claims for right and left knee disabilities,  increased rating claim for bilateral knee disabilities, evidence on file includes the report of an April 2009 VA examination  of the joints.  At that time, degenerative joint disease of both knees was diagnosed.  In her Board hearing testimony, the Veteran stated that her symptoms were worse than when evaluated in 2009 (hearing transcript p. 7).  During  the hearing, the Veteran's representative also pointed out that currently the assigned 10 percent ratings accounted for instability of the right knee and limitation of motion of the left knee; and that the Veteran sought separate ratings for instability and limitation of motion of both knees.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's knee disabilities. 

The Board observes that the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the knee disabilities, the examiner will be asked to determine the overall level of functional impairment due to these factors.

The Veteran is hereby notified that failure to report for any scheduled examination(s), without good cause, may well result in  denial of her claims-in particular, the reopened and increased rating claims.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ  should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the Veteran reports that she has been receiving treatment from the VA Medical Center (VAMC) primarily in San Juan, Puerto Rico.  The claims file reflects consideration of VA medical records dated to late May 2009; however, it appears that more recent VA records exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any outstanding, pertinent records of VA evaluation, hospitalization and treatment relating to fibromyalgia and the knees, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the service connection claim for fibromyalgia, and the increased rating claims for a right and left knee disabilities.  Adjudication of each claim should include consideration of all evidence added to the record since the last adjudication of the claims.  Adjudication of the claims for higher ratings should include discussion of whether staged rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted,

Accordingly, these matters are hereby REMANDED for the following action:

1.  Locate and associate with the paper and/or electronic file(s), the Statement of the Case, apparently issued in June 2011, denying service

2.  Obtain all outstanding, pertinent records of evaluation, hospitalization and/or treatment of the Veteran, dated from May 2009 forward, to include those from the VAMC in San Juan, and any other treating VA facility.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to  the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to  obtain any additional evidence pertinent to the service connection claim for fibromyalgia and the higher rating claims for knee and left knee disabilities.  

Specifically request that the Veteran  provide detailed information regarding the dates and source(s) of treatment which she reports was provided during her first post-service year (hearing transcript pgs. 8-9). 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all outstanding records have been associated with the record; arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the nature and etiology of her claimed fibromyalgia.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions

The examination should also include review of the Veteran's current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression fibromyalgia, as well as its associated historic and current symptoms should be elicited and recorded.  

The examiner should provide a diagnosis relating to the Veteran's claimed fibromyalgia.  If no diagnosis is warranted, he or she should explain why.

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, to include the September 2005 VA examination report, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's disability had its onset during service, or is otherwise etiologically related to service.  

In responding to the above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as sustaining an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all outstanding records have been associated with the record , arrange Veteran to undergo VA joints examination, by an appropriate medical professional, to obtain medical information to assess severity  of  her service-connected right and left knee disabilities. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions

The examination should also include review of the Veteran's current complaints as well as a comprehensive evaluation and any tests deemed necessary  In addition, the examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to his the nature, frequency and severity of her knee symptoms.  The use of any assistive devices should be recorded.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail. 

The examiner should diagnose all current disability(ies) affecting each knee. Also for each knee, the examiner should identify and describe  all symptoms associated with the service-connected disability, and assess the severity of each symptom.  

The examiner should conduct range of motion testing of each knee (measured in degrees, with any negative value).  In doing so, the examiner should address whether each knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discuss the overall level of functional impairment attributable to these factors. 

The examiner should opine whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of likely additional range of motion loss due to pain on use or during flare-ups. 

Also for each knee, the examiner should indicate whether there is any instability/subluxation of the knees and if so, assess the severity of such as slight, moderate, or severe.  

The examiner should also indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported. 

In providing all of the above-noted findings, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 


7  If the Veteran fails to report for any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility. 

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted,  adjudicate the claims remaining on appeal. 

If the Veteran fails, without good cause, to report to the VA examination(s), in adjudicating the reopened and/or increased rating claim(s), apply the provisions of 38 C.F.R. § 3.655(b) as appropriate. 

Otherwise, adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority (to include, with respect to each claim for higher rating, whether staged rating is warranted, as well as whether separate ratings for arthritis and instability are assignable).
 
10.  If any benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)..

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


